                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 ASHLEY PETERS,

                        Plaintiff,

                        v.                               CAUSE NO.: 4:17-CV-97-TLS-JEM

 AVANTEUSA, LTD. and CAPIO
 PARTNERS, LLC,

                        Defendants.


                                      OPINION AND ORDER

       This matter is before the Court on Defendant Capio Partners, LLC’s Motion to Dismiss

Plaintiff’s Amended Complaint [ECF No. 18]. The Motion is briefed and is ripe for ruling. For

the reasons stated below, this Motion is GRANTED.

                                PROCEDURAL BACKGROUND

       Plaintiff filed her Complaint on December 8, 2017, alleging that Defendant AvanteUSA,

Ltd., violated the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692–1692p, by

“sending her collection letters, and calling her and her family” to collect on a debt that she did

not owe. Compl. ¶¶ 1–2, 48, ECF No. 1. On July 14, 2018, Plaintiff filed an Amended Complaint

adding Capio Partners, LLC (“Capio”) as a defendant and alleging that it “made false

representations as to the legal status of a debt in connection with the sale, transfer, or assignment

of a debt to another debt collector, with the knowledge that the purchaser, transferee, or assignee

intended to initiate or continue attempts to collect the debt.” Am. Compl. ¶ 84, ECF No. 7. The

Amended Complaint also alleges, “Capio represented that the debt was not disputed when it

transferred the debt to debt collectors, including but not limited to [AvanteUSA], with



                                                  1
knowledge that the transferee debt collector intended to initiate or continue attempts to collect

the debt.” Id. ¶ 85.

        After Plaintiff filed her Amended Complaint, Defendant Capio Partners, LLC filed the

instant Motion, seeking dismissal of Plaintiff’s Amended Complaint under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, a more definitive statement under Rule 12(e). Mot. to

Dismiss Pl.’s Am. Compl. at 1, ECF No. 18.

                                       LEGAL STANDARD

        “A Rule 12(b)(6) motion challenges the sufficiency of the complaint itself.” Bonnstetter

v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016). “To survive a motion to dismiss under

Rule 12(b)(6), the complaint must provide enough factual information to ‘state a claim to relief

that is plausible on its face’ and ‘raise a right to relief above the speculative level.’” Camasta v.

Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The Court presumes that all well-pleaded allegations are

true, views these well-pleaded allegations in the light most favorable to the plaintiff, and accepts

as true all reasonable inferences that may be drawn from the allegations. Reynolds v. CB Sports

Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide

the grounds of [her] entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Bonnstetter, 811 F.3d at

973 (citing Twombly, 550 U.S. at 555).

                                   FACTUAL BACKGROUND

        The following is taken from Plaintiff’s Amended Complaint. Plaintiff was subject to

collection efforts on a debt she did not incur. Am. Compl. ¶ 1. At some point Capio owned this



                                                  2
alleged debt and failed to disclose that it was disputed when it sold that debt to AvanteUSA. Id.

¶¶ 84–85, 90. After purchasing the debt from Capio, AvanteUSA attempted to collect on that

debt from Plaintiff. Id. ¶¶ 86–87. On December 11, 2016 AvanteUSA mailed a letter to Plaintiff

in an attempt to collect on the debt. Id. “Capio communicated to [AvanteUSA] credit information

concerning [Plaintiff] that Capio knew or should have known to be false, including the failure to

communicate that a disputed debt is disputed.” Id. ¶ 94.

                                            ANALYSIS

       In its Motion, Capio argues that Plaintiff’s Amended Complaint should be dismissed

because the statute of limitations on FDCPA claims, 15 U.S.C. § 1692k(d), bars Plaintiff from

pursuing her claims against it. Mem. of Law in Supp. of Capio Partners, LLC’s Mot. to Dismiss

Pl.’s Compl. at 5, ECF No. 19. Capio argues in the alternative that Plaintiff’s claims are so vague

that it “cannot adduce, or reasonably be expected to adduce, the nature of the [P]laintiff’s claims

or attempt to respond to them” and moves for a more definite statement under Federal Rule of

Civil Procedure 12(e). Id. at 7.

       Plaintiff argues in response that: 1) a defense based on the statute of limitations is an

affirmative defense, and a complaint need not anticipate and overcome affirmative defenses; 2)

the “discovery rule” applies to FDCPA claims and extends the statute of limitations here; and 3)

the Amended Complaint [ECF No. 7] raises sufficiently detailed claims against Capio such that a

more definite statement is unnecessary. Pl.’s Resp. in Opp’n to Def. Capio Partner, LLC’s Mot.

to Dismiss Pl.’s Am. Compl. at 9–12, ECF No. 29.

A.     Statute of Limitations

       First the Court will address Plaintiff’s arguments regarding the applicability of the statute

of limitations. Under the relevant statute of limitations, an action to enforce any liability created



                                                  3
by the FDCPA must be brought “within one year from the date on which the violation occurs.”

15 U.S.C. § 1692k(d).

       A defense to a claim based on an applicable statute of limitations is an affirmative

defense and is generally not appropriately considered at the Rule 12(b)(6) stage. Xechem, Inc. v.

Bristol-Myers Squibb Co., 372 F.3d 899, 901 (7th Cir. 2004). “Only when the plaintiff pleads

itself out of court—that is, admits all the ingredients of an impenetrable defense—may a

complaint that otherwise states a claim be dismissed under Rule 12(b)(6).” Id.; see also

Bonnstetter v. City of Chicago, 811 F.3d 969, 974 (7th Cir. 2016) (“A statute of limitations

defense is properly considered in determining a Rule 12(b)(6) motion when the factual

allegations in the complaint establish such a defense.”). “To determine ‘the date on which the

violation occurs,’ and thus the starting point for the statute of limitations on [Plaintiff’s] FDCPA

claim, this court looks to the specific violation alleged.” Jones v. U.S. Bank Nat’l Ass’n, No. 10

C 0008, 2011 WL 814901, at *4 (N.D. Ill. Feb. 25, 2011) (quoting 15 U.S.C. § 1692k(d)).

       Here, the “specific violation alleged” is that Capio sold Plaintiff’s disputed debt to

AvanteUSA without informing AvanteUSA that the debt was disputed. Am. Compl. ¶¶ 24, 84–

85, 90, 92, 94. Capio argues that this sale must necessarily have occurred before December 11,

2016, because AvanteUSA must have purchased the debt from Capio before it began attempting

to collect it. Mem. of Law in Supp. of Capio Partners, LLC’s Mot. to Dismiss Pl.’s Compl. at 1–

2. Plaintiff does not dispute this characterization in her Response, but instead focuses her

arguments on an exception to the statute of limitations. Pl.’s Resp. at 1–10.

       The Court agrees that December 11, 2016, is the last date that the “specific violation

alleged,” Jones, 2011 WL 814901, at *4, could have occurred because Capio’s alleged violation,

selling the allegedly disputed debt to AvanteUSA, must have occurred or before the date when



                                                 4
AvanteUSA began attempting to collect that debt from Plaintiff. Therefore, to comply with the

statute of limitations, Plaintiff must have pled her claims against Capio within one year of the

latest possible date that the violation occurred. See 15 U.S.C. § 1692k(d). Plaintiff raised her

claims against AvanteUSA on December 8, 2017, days before the statute of limitations expired.

See Compl. at 7. But Plaintiff did not raise her claims against Capio until July 4, 2018. See

generally Am. Compl.

       Therefore, it is apparent from the face of the Amended Complaint that December 11,

2016, is the last date that could have started the clock on a FDCPA claim against Capio. See 15

U.S.C. § 1692k(d). Unless Plaintiff can establish that an exception can or could apply, the Court

is obliged to dismiss Plaintiff’s claims against Capio because Plaintiff did not initiate her claims

against Capio until July 14, 2018.

B.     Exceptions to Statute of Limitations

       Next the Court will address the application of the discovery rule, the only exception that

Plaintiff has developed an argument about. See Pl.’s Resp. at 9–11. As raised by Plaintiff, the

discovery rule refers to a principle which “starts the statute of limitations running only when the

plaintiff learns that he’s been injured, and by whom.” Id. at 10 (quoting Johnson-Morris v.

Santander Consumer USA, Inc., 194 F. Supp. 3d 757, 764 (N.D. Ill. 2016)).

       At the time that this motion was briefed, there was a circuit split on the application of the

discovery rule to FDCPA claims. Compare Lembach v. Bierman, 528 F. App’x 297, 302 (4th

Cir. 2013) (per curiam) (holding that the statute of limitations on FDCPA claims starts to run

when the injured party knows or should have known of the injury), and Mangum v. Action

Collection Serv., Inc., 575 F.3d 935, 940 (9th Cir. 2009) (same), with Rotkiske v. Klemm, 890

F.3d 422, 425 (3d Cir. 2018) (holding that the statute of limitations on FDCPA claims “begins to



                                                  5
run when a would-be defendant violates the FDCPA, not when a potential plaintiff discovers or

should have discovered the violation”), cert. granted, 139 S. Ct. 1259 (2019), and aff’d, 140 S.

Ct. 355 (2019).

       At the time when briefing on this matter was complete, the Seventh Circuit Court of

Appeals had ruled that the discovery rule was generally applicable to claims brought under

federal statutes but had not explicitly weighed in on the issue under the FDCPA. See Limestone

Dev. Corp. v. Village of Lemont, Ill., 520 F.3d 797, 801 (7th Cir. 2008) (“The statute of

limitations begins to run upon injury (or, as is standardly the case with federal claims, upon

discovery of the injury).”).

       Since briefing concluded on the instant motion, the Supreme Court has resolved the

circuit split. In Rotkiske v. Klemm, the Supreme Court affirmed the Third Circuit Court of

Appeals and held that the plain language of section 1692k(d) mandates that the statute of

limitations begins to run when the violation of the FDCPA occurs and not when the injured party

discovers or should have discovered the violation. 140 S. Ct. 355, 360 (2019) (“Here, the text of

§ 1692k(d) clearly states that an FDCPA action ‘may be brought . . . within one year from the

date on which the violation occurs.’ That language unambiguously sets the date of the violation

as the event that starts the one-year limitations period.” (quoting 15 U.S.C. § 1692k(d))).

Because the Supreme Court’s opinion on this matter is binding, the Court is obliged to reject

Plaintiff’s discovery rule argument.

       That is not quite the end of this matter, as Plaintiff asserts the doctrine of equitable

tolling. Rotkiske did not address the potential application of equitable doctrines to defeat statute

of limitations challenges to FDCPA claims. Id. at 361 n.3 (“We do not decide whether the text of

15 U.S.C. § 1692k(d) permits the application of equitable doctrines.”). Plaintiff refers, in one



                                                  6
sentence of her brief, to the application of the doctrine of equitable tolling. She writes

specifically, “Even if Ms. Peters had stated in her Complaint that her claim for relief was

premised on a date more than a year before she filed her complaint, she would still be able to

show that equitable tolling defeats a statute of limitations challenge.” Pl.’s Resp. at 9. Plaintiff

does not develop any argument regarding equitable tolling and does not cite any applicable

caselaw.

        The Court concludes that Plaintiff has waived any argument regarding the application of

equitable tolling at this stage. “[I]t is not this court’s responsibility to research and construct the

parties’ arguments, and conclusory analysis will be construed as waiver.” APS Sports

Collectibles, Inc. v. Sports Time, Inc., 299 F.3d 624, 631 (7th Cir. 2002) (quotation omitted); see

also Gross v. Town of Cicero, Ill., 619 F.3d 697, 704 (7th Cir. 2010) (rejecting an argument as

waived because it was mentioned in appellant’s opening brief in three sentences with no citation

to authority); Keller v. United States, 58 F.3d 1194, 1198–99 (7th Cir. 1995) (“[I]t is not the

responsibility of this court to make arguments for the litigants.”). Here, Plaintiff has presented

even less of an argument than the appellant in Gross. Plaintiff mentions equitable tolling in one

sentence of her 12-page brief, cites to no legal authority on the topic, and does not even define

equitable tolling. 1

        And even if Plaintiff had adequately presented an argument that equitable tolling should

apply to her claims against Capio, it appears that such an argument would be doomed to failure.

“A petitioner is entitled to equitable tolling only if he shows (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented


1
 The Court also notes that Capio filed a Notice of Filing of Supplemental Authority in Support of Capio
Partners, LLC’s Motion to Dismiss [ECF No. 41] on December 11, 2019, to bring Rotkiske to the Court’s
attention. In the three months that have followed Plaintiff has not responded to that Notice or brought a
motion for supplemental briefing on this matter.

                                                    7
timely filing.” Bilik v. Hardy, No. 13-CV-01432, 2017 WL 1196967, at *2 (N.D. Ill. Mar. 31,

2017) (quoting Socha v. Boughton, 763 F.3d 674, 683 (7th Cir. 2014) (internal quotation marks

omitted)). Unlike the discovery rule, when equitable tolling applies it only benefits a party for

the time where its conditions are met. See Cada v. Baxter Healthcare Corp., 920 F.2d 446, 452

(7th Cir. 1990) (“[Equitable tolling] gives the plaintiff extra time if he needs it. If he doesn’t

need it there is no basis for depriving the defendant of the protection of the statute of

limitations.”).

        As to the first prong, accepting everything in the amended complaint as true along with

all reasonable inferences, by December 11, 2016, Plaintiff knew that AvanteUSA was a potential

defendant. 2 Despite this, she waited until mere days before the statute of limitations expired as to

AvanteUSA before initiating this lawsuit. Cf. Farzana K. v. Indiana Dep’t of Educ., 473 F.3d

703, 705 (7th Cir. 2007) (“Waiting until the last hours is not diligent; the errors that often

accompany hurried action do not enable the bungling lawyer to grant himself extra time.”).

Further, although she neglected to allege this information in either her Complaint or Amended

Complaint, Plaintiff argues in her response brief that she had received a call from an unknown

entity that was also involved in the attempt to collect the debt she owed. Pl.’s Resp. at 5.

Accepting this as true, Plaintiff knew or should have known that discovery was necessary to

uncover the identity of this unknown party, and yet she still waited until December 7, 2017, to

file her complaint. All this leads the Court to conclude that it appears Plaintiff could not meet the

first prong of equitable tolling even if that argument were properly before the Court. Cf. Cada,

920 F.2d at 453 (“When as here the necessary information is gathered after the claim arose but


2
 Plaintiff does not argue that her Amended Complaint relates back under Federal Rule of Civil Procedure
15(c). And even if she did, Rule 15(c)(3) “does not permit relation back where . . . there is a lack of
knowledge of the proper party” as the case would be here. Worthington v. Wilson, 8 F.3d 1253, 1256 (7th
Cir. 1993) (quoting Wood v. Worachek, 618 F.2d 1225, 1230 (7th Cir. 1980)).

                                                   8
before the statute of limitations has run, the presumption should be that the plaintiff could bring

suit within the statutory period and should have done so.”). 3

        As to the second prong, the Court’s review of Plaintiff’s filings has not uncovered

anything that could come remotely close to an “extraordinary circumstance” preventing her from

complying with the statute of limitations. See Socha, 763 F.3d at 683. 4

                                            CONCLUSION

        Based on the foregoing, Defendant Capio Partners, LLC’s Motion to Dismiss Plaintiff’s

Amended Complaint [ECF No. 18] is GRANTED. Plaintiff’s claims against Defendant Capio

Partners, LLC are DISMISSED. Plaintiff’s claims against AvanteUSA, Ltd. remain pending.

        SO ORDERED on April 3, 2020.

                                                 s/ Theresa L. Springmann
                                                 CHIEF JUDGE THERESA L. SPRINGMANN
                                                 UNITED STATES DISTRICT COURT




3
  Plaintiff might object on the grounds that the statute of limitations was unclear given the unresolved
application of the discovery rule to FDCPA claims at the time she filed her complaint. Case law precludes
such an argument. Our Circuit had not weighed in on the application of the discovery rule to FDCPA
claims, and so the state of the law when Plaintiff filed her response brief in this matter was unclear. See
United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000) (“The petitioners’ argument that the
deadline was unclear also makes no sense, because if it was unclear, they should have filed by the earliest
possible deadline, not the latest. The deadline simply was missed. That is not grounds for equitable
tolling.”). If Plaintiff had been unsure what deadline applied to her claims, it was incumbent on her not to
wait until mere days before her claim was barred as to AvanteUSA before initiating this matter and
availing herself of the powers of discovery under the Federal Rules of Civil Procedure.
4
 Because the Court is dismissing Plaintiff’s claims against Capio, there is no need to address Capio’s
alternate request for a more definite statement.

                                                     9
